                


FIRST AMENDMENT TO THE
CARVANA CO.
2017 OMNIBUS INCENTIVE PLAN
Carvana Co., a Delaware corporation (the “Company”), established the Carvana Co.
2017 Omnibus Incentive Plan effective as of April 27, 2017 (the “Plan”). The
Plan was approved by the Company’s Board of Directors and Sole Stockholder on
April 27, 2017. By adoption of this First Amendment, the Company now desires to
amend the Plan as set forth below.
1.This First Amendment shall be effective as of the date set forth below.
2.Section 2.10 (“Common Stock”) of the Plan is hereby amended and restated in
its entirety to read as follows:
2.10     “Common Stock” means the shares of Class A common stock, $0.001 par
value per share, of the Company.
3.Section 14.4 (Withholding of Taxes) of the Plan is hereby amended and restated
in its entirety to read as follows:


14.4     Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to the Plan, or to otherwise require, prior to
the issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of the minimum amount necessary to satisfy
any federal, state or local taxes required by law to be withheld with respect to
an Award. Upon the vesting of Restricted Stock (or other Award that is taxable
upon vesting), or upon making an election under Section 83(b) of the Code, a
Participant shall pay all required withholding to the Company. To the extent
that alternative methods of withholding are available under applicable tax laws,
the Committee shall have the power to choose among such methods (including,
without limitation, allowing a Participant to satisfy his or her withholding
obligation by reducing the number of shares of Common Stock otherwise
deliverable or by delivering shares of Common Stock already owned).


4.This First Amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions and intent of this First
Amendment.
IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of this 5th day of June, 2017.
 
CARVANA CO.
By:
/s/ Paul Breaux
Name:
Paul Breaux
Title:
Vice President & Secretary



